Citation Nr: 1214356	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  05-23 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected diabetes mellitus, type II (diabetes).

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to service connection for microvascular disease, to include as secondary to the Veteran's service-connected diabetes.

5.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to the Veteran's service-connected diabetes.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to February 1971, with service in the Republic of Vietnam (Vietnam) from April 27, 1970 to February 23, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A November 2005 rating decision, inter alia, denied service connection for a skin condition.  A December 2006 rating decision, inter alia, denied service connection for hypertension.  A December 2007 rating decision denied service connection for PTSD, microvascular disease, ED, and depression.

This case has previously been before the Board, most recently in August 2010, when it directed the RO to attempt to obtain records from a military hospital.  Such records were requested and have been associated with the Veteran's claims file.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that while the Veteran made a claim for service connection for a specific psychiatric disability, the Board has recharacterized the service connection claim to an acquired psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of service connection for retinopathy secondary to service-connected diabetes has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a skin condition, ED, and a microvascular condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the Veteran has been diagnosed with PTSD under the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria due to an in-service stressor.

2.  The competent evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed hypertension and his military service.

3. The competent evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed hypertension and his service-connected diabetes.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The Veteran's hypertension was not incurred or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

3.  The Veteran's hypertension is not the result of, nor is it aggravated by, his service-connected diabetes.  38 C.F.R. §3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for PTSD has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

With respect to the claim for service connection for hypertension, the Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In the instant case, an August 2006 letter notified the Veteran of all of the above elements, and additionally explained the elements required in order to establish service connection on a secondary basis.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The claimant's service treatment records, VA medical treatment records, private medical records, and Social Security Administration records have been obtained, to the extent available.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The Veteran was provided with a VA examination in April 2009.  The Board observes that the examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The April 2009 examination report is therefore adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Veteran has declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Principles of Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

PTSD

The Veteran essentially contends that he has PTSD due to an in-service stressor.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R.           § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2011) (pertaining to combat veterans).

If as in the present case, however, the record indicates that the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory amendment of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163.  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  The liberalizing criteria contained in the new § 3.304(f)(3) are applied to PTSD service connection claims, such as this one, that were pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

In the instant case, the Veteran served as a military policeman in Vietnam from April 27, 1970 to February 23, 1971; he was therefore in a location involving fear of hostile military or terrorist activity.  In June 2007, a VA psychologist determined that the Veteran met the DSM-IV criteria for a diagnosis of PTSD as a result of witnessing a fellow soldier and friend kill a Vietnamese soldier with a flare gun.  The Veteran stated that his patrol was in the "area of the central highlands," and he stated in August 2007 that "the images of his death and the smell [are] something I recall very often."  The Veteran also stated that he saw a leper colony while on patrol, and he stated that "the images of those people with holes in their heads . . . and disfigured body parts is a terrifying memory."  A review of the Veteran's service records reveals no overt evidence that the alleged in-service stressor occurred.  As noted above, however, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  While both of the Veteran's claimed stressors were too vague to allow VA to verify them, the Board finds that the Veteran's lay testimony is consistent with the circumstances, conditions, and hardships of serving as a military policeman in Vietnam during the Vietnam era.  As such, the Board finds that all of the required elements for a service connection claim for PTSD have been met, and the claim of entitlement to service connection for PTSD is granted.  See 38 C.F.R. § 3.304(f) (2011).

Hypertension

The Veteran claims entitlement to service connection for hypertension on both a direct basis and secondary to his service-connected diabetes.  The following section, therefore, addresses both entitlement to direct and secondary service connection.

With regard to claims as this one that involve exposure to herbicides, a veteran who had active military service in Vietnam during the Vietnam era (defined as January 9, 1962 to May 7, 1975) is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R.                       § 3.307(a)(6)(iii) (2011).  If such exposure occurred, the veteran is entitled to a presumption of service connection for certain disorders listed under 39 C.F.R.               § 3.309(e).  The Board notes that hypertension is not among the disorders entitled to presumptive service connection; indeed, while "ischemic heart disease" is included among the list of such disorders, this term explicitly excludes hypertension.  See 39 C.F.R. § 3.309(e), Note 3 (2011).  The Veteran's hypertension is therefore not entitled to presumptive service connection.

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Combee applies by extension to cases, such as this one, that involve herbicide exposure.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board will therefore analyze the possibility of entitlement to service connection for hypertension on a direct basis.

With regard to the first Hickson/Wallin element, medical evidence of a current disability, the evidence of record demonstrates that the Veteran suffers from hypertension that was first diagnosed in October 1998.  The first Hickson/Wallin element, medical evidence of a current disability, is met.

With respect to the second Hickson element, in-service disease or injury, the Veteran claims that he suffers from hypertension "as a result of [his] exposure to agent orange."  The Veteran served in Vietnam during the Vietnam era and thus his exposure to herbicides is presumed.  The second Hickson element is therefore met as to an in-service injury.

With respect to the second Wallin element, a service-connected disability, as noted above, the Veteran has been service connected for diabetes with a 20 percent evaluation since July 2006.  The second Wallin element is accordingly met.

Regarding the third Hickson/Wallin element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and either his military service or his diabetes, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the instant case, the Veteran was provided with a VA examination of his hypertension in April 2009.  The examiner noted that the Veteran's service treatment records were silent for complaints of hypertension.  The examiner noted that the Veteran was first diagnosed with hypertension in October 1998.  The examiner considered the Veteran's 20-year one pack per day history of tobacco use that concluded in 1984, and his consumption of a "spoonful" of whiskey nightly.  The examiner noted that the Veteran was diagnosed with hyperlipidemia in April 1999, and diabetes in May 2006.  The Veteran reported no known family history of hypertension.  The examiner observed no objective evidence of renal artery stenosis or renal disease.  The Veteran had a good response to his hypertension medication with no ill effects. 

Upon physical examination, the examiner found the Veteran to be in no acute distress, and his heart rate was 95.  His blood pressure was 125/85, 124/79, and 124/81.  The Veteran's peripheral pulses were intact without edema, stasis pigmentation, or skin or nail abnormalities.  The examiner observed no arteriosclerotic complications of hypertension.  The Veteran had no proteinuria, and creatinine was within normal levels.

Upon consideration of the Veteran's medical history and physical examination, the examiner diagnosed the Veteran with essential hypertension, that is, hypertension occurring without discoverable organic cause.  See Dorland's Illustrated Medical Dictionary, p. 909 (31st ed. 2007).  The examiner observed that the Veteran's hypertension significantly pre-existed the Veteran's diabetes.  As a result, the examiner opined that the Veteran's hypertension was not caused by the Veteran's diabetes.  The examiner additionally indicated that the evidence of record was not sufficient to determine whether the Veteran's natural progression of hypertension was aggravated by his diabetes.

The Board observes that the Veteran has not presented any competent evidence linking his current hypertension to either his military service or to his service-connected diabetes despite having been provided with ample opportunity to present competent medical evidence in support of his claim. See 38 U.S.C.A. § 5107(a) (2011) (stating that it is the claimant's responsibility to support a claim for VA benefits).  

To the extent that the Veteran himself believes that his hypertension is related either to his service-connected diabetes or to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a perceived hypertension condition experienced in service or at any time after service was of a chronic nature to which a current disability may be attributed.  Similarly, the Veteran is not competent to attribute a current hypertension disability to his diabetes disability.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With respect to service connection based on a continuity of symptomatology since service, the Board observes that contemporaneous examination reports undertaken at the time of the Veteran's service discharge reveal normal findings regarding the Veteran's blood pressure.  This finding contradicts any current assertion that a hypertensive disability existed at the time of his service discharge.  Furthermore, there is no competent medical evidence shortly after service separation that indicates that the Veteran had a hypertension disability during service or during the year following separation from service.  Indeed, the first medical evidence suggesting the presence of  hypertension appears in a VA medical record from October 1998.  The Board finds that the 27-year lapse in time between the Veteran's separation from service and the first diagnosis of hypertension weighs against any claim of a continuity of symptomatology since his separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time during which the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's hypertension and his service-connected diabetes or his active duty military service, and it finds that the third Hickson/Wallin element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for hypertension is denied.


REMAND

Although the Board regrets the delay, additional development is required with respect to the Veteran's claims for service connection for a skin condition, service connection for microvascular disease secondary to the Veteran's service-connected diabetes, and service connection for ED secondary to the Veteran's service-connected diabetes.  

With respect to the Veteran's claim for service connection for a skin condition, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, the record contains evidence of treatment for squamous cell carcinoma in 2005.  The Veteran's service treatment records received pursuant to the Board's January 2010 Remand indicate that the Veteran underwent an examination for viral hepatitis in November 1970.  At that time, the clinician noted that the Veteran's skin had features "consistent with sun exposure."  The record therefore contains evidence of a current disability and in-service treatment for a skin condition.  The Veteran has not been afforded with a VA examination of his skin condition.  Accordingly, this case must be remanded for a VA medical examination to determine the nature of the Veteran's skin condition, and whether such condition is related to service.

With respect to the Veteran's claims for service connection for microvascular disease and ED, once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The United States Court of Appeals for Veterans Claims (Court) has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, the Board is to consider whether (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, before the Board may rely on an examiner's conclusion that an etiological opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2011) (noting that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.")

In the instant case, the Veteran received an examination for both of these conditions in July 2007.  The examiner opined that the Veteran's microvascular disease was less likely as not caused by the Veteran's diabetes.  The examiner indicated that he could not resolve whether the Veteran's ED was related to his diabetes without resort to speculation.  In neither case did the examiner provide a rationale for the opinion offered.  As such, clarification is necessary prior to further consideration of these matters by the Board.

Additionally, while the examiner addressed whether the Veteran's service-connected disabilities caused his microvascular disease and ED, the examiner did not address whether the Veteran's service-connected disabilities aggravated such conditions.  For claims such as this one that are based on a theory of secondary service connection, two issues must be addressed: first, whether the Veteran's service-connected disabilities caused microvascular disease and ED, and second, whether the Veteran's service-connected disabilities aggravated microvascular disease and ED.  See 38 C.F.R. § 3.310(b) (2011) (providing that "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.")  The July 2007 examination did not address the possibility of aggravation.  As such, the new examination must address this issue.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA medical examination of his skin with an examiner of appropriate expertise to determine the nature and etiology of the Veteran's skin condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's skin condition, to include the Veteran's squamous cell carcinoma diagnosed in 2005, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's skin condition, to include the Veteran's squamous cell carcinoma diagnosed in 2005, was incurred in or aggravated by the Veteran's active duty military service.

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

2.  The RO should schedule the Veteran for a VA examination with an appropriate examiner, but not the one who conducted the July 2007 examination, to determine the nature and etiology of the Veteran's microvascular disease and ED.  The claims folder must be made available to the examiner and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated physical examinations and tests should be performed.

The examiner should, with respect to both microvascular disease and ED:

a)  Describe with specificity any disability that is currently manifested or otherwise indicated by the record. 

b)  Provide an opinion as to whether the Veteran's disability is at least as likely as not (i.e. 50 percent or greater probability) causally or etiologically related to the Veteran's period of active service.  

c)  If it is found that the disability was neither incurred in nor aggravated by service, provide an opinion as to whether it is at least as likely as not that the disability is:

i)   causally or etiologically related to the Veteran's service-connected diabetes.

ii)  aggravated by the Veteran's service-connected diabetes.  If the Veteran's service-connected diabetes aggravates (i.e., permanently worsens) the Veteran's disabilities, if any, the examiner should identify the percentage of disability that is attributable to such aggravation.  

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled VA examinations must be included in the claims folder, and must reflect 
that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, the RO should readjudicate the Veteran's claims.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


